Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 1 of 10 PageID #: 1861



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

   KELLEY AMADEI, CAROLA CASSARO, LAURA
   CUCULLU, COREY FIELDS, ANNE GARRETT, AMY
   LANIGAN, MATT O’ROURKE, ERIC POLK, and
   KAREN POLK,
                                                                                            Civil Action
                                           Plaintiffs,                                      No. 17-CV-5967

                                 v.                                                         (Garaufis, J.)
                                                                                            (Scanlon, M.J.)
   KIRSTJEN M. NIELSEN, et al.,

                                           Defendants.

   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




   MEMORANDUM OF LAW IN FURTHER SUPPORT OF DEFENDANTS’ OBJECTION
      TO THE MAGISTRATE JUDGE’S ORDER REQUIRING PRODUCTION OF
                   PRIVILEGED TRAINING MATERIALS




                                                                                      RICHARD P. DONOGHUE
                                                                                      UNITED STATES ATTORNEY
                                                                                      Eastern District of New York
                                                                                      271 Cadman Plaza East
                                                                                      Brooklyn, New York 11201




   DARA A. OLDS
   MATTHEW J. MODAFFERI
   Assistant U.S. Attorneys
   (Of Counsel)
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 2 of 10 PageID #: 1862



                                   PRELIMINARY STATEMENT

          Pursuant to Rule 72 of the Federal Rules of Civil Procedure, Defendants respectfully

   submit this memorandum of law in further support of their objections to Magistrate Judge

   Scanlon’s Order, entered on February 12, 2019 (the “Magistrate Judge’s Order”) requiring the

   production of privileged training materials. See Dkt. No. 94.

          By way of context, U.S. Customs and Border Protection (“CBP”) officers asked to see

   Plaintiffs’ identification as Plaintiffs deplaned a domestic flight.        In Plaintiffs’ effort to

   demonstrate that this identification check violated Plaintiffs’ Fourth Amendment rights, Plaintiffs

   had demanded that CBP produce:

           All training documents, including ESI, created, used, or in effect since January 1, 2015,
   pertaining to training of new and existing CBP officers as regards compliance with the Fourth
   Amendment to the U.S. Constitution in locations within the United States other than a Customs
   Security area.

   See Plaintiffs’ Fourth Document Requests, attached as Exhibit 1 to the Declaration of Samantha

   Choe (“Choe Decl.”), filed along with Plaintiff’s Opposition to Defendants’ Motion. Dkt. No.

   108.

          Defendants objected to the request on the grounds that, inter alia, the information requested

   was subject to the attorney-client privilege and the work product privilege. See Choe Decl., Exhibit

   6 (Defendants’ Responses and Objections to Plaintiffs’ Fourth Document Requests), and Exhibit

   8 (Defendants’ Response to Plaintiffs’ Deficiency Letter). Following a meet and confer between

   the parties, Plaintiffs filed a motion to compel a response to the request, including a privilege log

   by a date certain. At a discovery conference, before the date for production of the privilege log,

   Judge Scanlon ruled that the training material at issue was not privileged and ordered that

   Defendants produce it.




                                                    1
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 3 of 10 PageID #: 1863



          Defendants objected to the Magistrate Judge’s Order. See Dkt. No. 104 (Defendants’

   Objections). As set forth in Defendants’ opening memorandum, the Magistrate Judge’s Order was

   made without the application of any authority, before CBP had the opportunity to brief the issue,

   and is contrary to law and clearly erroneous. In response to that motion, Plaintiffs argue that the

   subject training materials are not privileged and should be produced. However, as demonstrated

   the requested training materials were prepared by counsel, contain legal analysis and guidance,

   and were created in anticipation of litigation. Thus, the training materials at issue are privileged.

   Accordingly, this Court should sustain Defendants’ objections to the Magistrate Judge’s Order.

                                      PROCEDURAL HISTORY

          By way of pertinent background, on December 5, 2018, the parties met and conferred

   regarding outstanding discovery issues. Defendants stated that, following review of CBP training

   materials, they would produce a log regarding their assertions of privilege.          At that time,

   Defendants were still in the process of reviewing CBP records for documents potentially

   responsive to Plaintiffs’ request for training materials concerning a CBP’s officer’s compliance

   with the Fourth Amendment in locations outside of a customs security area. Shortly after the

   parties met and conferred, the government shutdown went into effect. For roughly five weeks,

   defense counsel and agency counsel were furloughed and not permitted to work. Deadlines in this

   case were extended for one month. See Court’s Order dated January 4, 2019. On February 6,

   2019, shortly after funding was restored to the Department of Justice and the Assistant U.S.

   Attorneys assigned to this case were back at work, Plaintiffs filed a motion to compel the training

   material, requesting that the Court require Defendants to produce a privilege log by February 22,

   2019. See Dkt. Nos. 86 and 90. In response to this filing, Defendants agreed to Plaintiffs’ proposal

   wherein Defendants would provide a privilege log concerning any withheld training materials on



                                                    2
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 4 of 10 PageID #: 1864



   or before February 22, 2019. See Dkt. No. 93; Dkt. No. 90, at pg. 4. However, on February 12,

   2019, before the agreed-upon date and before Defendants produced the log, Judge Scanlon ruled

   on the claims of privilege. See Dkt. No. 94. This ruling is the subject of Defendants’ instant

   objection.

                                              ARGUMENT

                                                 POINT I

          CBP DID NOT WAIVE THE PRIVILEGE PROTECTING THE TRAINING
          MATERIALS AT ISSUE

          Plaintiffs argue that Defendants waived any assertion of privilege concerning the training

   materials at issue when Defendants did not produce a privilege log with their discovery

   responses. On February 6, 2019, Plaintiffs requested that Defendants produce a privilege log by

   February 22, 2019, and subsequently Defendants agreed. See Dkt. Entry Nos. 86, 90, and

   93. Thus, the parties had agreed on a date for the production of a privilege log. Yet Plaintiffs now

   ask that the Court ignore that agreement and find a waiver. The Court should look to the totality

   of the circumstances, and rule on the merits of Defendants’ objections.

          Based on facts and circumstances surrounding the production of a privilege log, CBP did

   not waive the privileges protecting the training materials at issue. Generally, a “privilege log must

   be served with the objections [to discovery requests] ... and the failure to do so may result in waiver

   of the privilege claims.” McNamee v. Clemens, 09 CV 1647 (SJ), 2013 U.S. Dist. LEXIS 179736,

   at *7 (E.D.N.Y. Sept. 18, 2013), citing In re Chevron Corp., 749 F. Supp. 2d 170, 181 (S.D.N.Y.

   2010) (emphasis added), aff’d sub nom., Lago Agrio Plaintiffs v. Chevron Corp., 409 Fed. Appx.

   393 (2d Cir. 2010). “Taking into account ‘all relevant factors,’ when the party fails to produce an

   adequate privilege log, it is ‘within the Court’s discretion to grant leniency as to documents which

   would be covered by a privilege or protection except for the waiver.” McNamee, 2013 U.S. Dist.

                                                     3
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 5 of 10 PageID #: 1865



   LEXIS 179736, at *8-9 (citing In re Chevron Corp., 749 F. Supp. 2d at 181-82 (noting that Local

   Rule 26.2 “has not always been enforced rigidly,” as some courts “have limited enforcement to

   situations in which there was no sufficient justification for the failure to produce a log on time or

   to seek leave to delay”) and OneBeacon Ins. Co. v. Forman Int’l, Ltd., 04 CV 2271 (RWS), 2006

   U.S. Dist. LEXIS 90970, at *25 (S.D.N.Y. Dec. 15, 2006) (observing that granting leniency is

   “risky,” but nonetheless declining to order production of documents and instead directing the

   withholding party to submit an appropriate privilege log). Indeed, there are “occasions when it is

   appropriate — in light of such matters as lack of any possible prejudice to the adversary,

   demonstrably undue burden and other factors — to defer privilege logs until after resolution of

   other issues.” In re Chevron, 749 F. Supp. 2d at 181.

          Taking all factors into consideration, Defendants did not waive their privilege

   assertions. First, Plaintiffs have suffered no prejudice by any delay. The discovery deadline in

   this case is June 28, 2019, which provides several months for the parties to resolve the dispute

   concerning training materials. Second, the parties had agreed on a production date for the privilege

   log, February 22, 2019. Plaintiffs are now overlooking the agreed-upon date for production in

   order to advance their waiver argument. Third, Plaintiff’s initial document request was overbroad

   and burdensome. CBP is an agency that operates almost exclusively at the border. Plaintiffs’

   request sought training materials that do not implicate the border and it took considerable time to

   sift through the materials to identify any specific documents that could be responsive, whether

   such documents contained material that should be withheld on privilege grounds, and thus whether

   such documents or portions thereof would need to be included in a privilege log.

          The cases cited by Plaintiffs do not countenance a finding of waiver here. Indeed, the cases

   relied on by Plaintiffs involve violations of court orders and flagrant abuses of Local Rule 26. See,



                                                    4
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 6 of 10 PageID #: 1866



   e.g., Certain Underwriters at Lloyd’s, London v. Nat’l R.R. Passenger Corp., 14-cv-4717 (FB)

   (RLM), 2017 WL 9487190, at *9 (E.D.N.Y. Jan. 20, 2017) 1 (denying waiver and noting that

   “[w]hen waiver is found it is usually imposed as a punitive remedy, after a party has failed to

   comply with previously ordered corrective measures”); McNamee, 2013 U.S. Dist. LEXIS 179736,

   at *9 (finding waiver only when privilege log first produced after the “[c]ourt issued an Order to

   produce the withheld documents for in camera review”); Kitevski v. City of New York, 04 Civ.

   7402 (RCC) (RLE), 2006 U.S. Dist. LEXIS 11017, at *3-5, *15-16 (S.D.N.Y. Mar. 16, 2006)

   (finding waiver and other sanctions appropriate where the City violated court orders and belatedly

   asserted the law enforcement privilege many months after discovery responses were served); Smith

   v. Franklin Hosp. Med. Ctr., 04-CV-3555 (LDW) (ARL), 2005 WL 2219294, at *1-2 (E.D.N.Y.

   Sept. 13, 2005) 2 (finding waiver after plaintiff failed to comply with the court’s August 2, 2005

   order directing that a privilege log be served in 10 days).

             Defendants did not violate or fail to comply with a court order. Nor was there any

   unexplained dereliction that would require a finding of waiver. Indeed, Defendants agreed to

   Plaintiffs’ proposed date for production of the privilege log. Judge Scanlon then ruled on the

   claims of privilege before the agreed-upon date for Defendants to produce the log. Accordingly,

   the Court should find that Defendants have not waived their assertions of privilege.




   1
       This decision is not reported on Lexis.
   2
       This decision is also not reported on Lexis.
                                                      5
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 7 of 10 PageID #: 1867



                                               POINT II

          CBP’S FOURTH             AMENDMENT            TRAINING       MATERIALS         ARE
          PRIVILEGED

          Judge Scanlon ruled on the question of privilege without citation to any legal authority.

   Plaintiffs in their opposition make no effort to explain how Judge Scanlon’s ruling correctly

   applied the law. Indeed, as demonstrated in Defendants’ opening memorandum, the requested

   training materials are covered by the attorney-client and work product privileges. CBP’s Office

   of Chief Counsel prepared the training materials at issue for the exclusive purpose of providing

   legal advice to CBP law enforcement personnel. These materials have not been produced or

   disseminated outside of the agency.

          A. CBP’s Fourth Amendment Training Materials are Protected by the Attorney-
             Client and Work Product Privileges

          In support of Defendants’ assertions of privilege and in support of the objections to the

   Magistrate Judge’s Order, Defendants produced the declaration of CBP Associate Chief Counsel

   M. Bennett Courey. See Declaration of M. Bennett Courey, Esq., (“Courey Decl.”), attached as

   Exhibit A to Defendant’s Opening Memorandum.

          Plaintiffs’ primarily argue that the Courey Declaration is similar to a different declaration

   used to support an assertion of privilege in a separate Freedom of Information Act case, and in that

   case, the court reviewed the documents in camera and found that they were discoverable. See

   Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Rule 72 Motion, (“Pl. Mem.”) Dkt.

   No. 111, at 9-10. See also American Civil Liberties Union of San Diego & Imperial Ctys. (ACLU)

   v. U.S. Dep’t of Homeland Sec., No. 8:15-cv-00229-JLS-RNB, 2017 WL 9500949 (C.D. Cal. Nov.

   6, 2017).




                                                    6
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 8 of 10 PageID #: 1868



          While both cases involved training documents, the documents at issue in the case styled

   ACLU v. U.S. Dep’t of Homeland Security, involved the Enforcement Law Course, a twenty-

   chapter manual. 3 The documents here are different. Specifically, the relevant documents here

   include fourteen hours of legal training, expressly related to the Fourth Amendment, prepared and

   presented by attorneys to officers during CBP Officer Basic Training. See Courey Decl. at ¶ 5.

   While Plaintiffs argue that the training documents at issue are akin to “a general purpose legal

   manual” (Pl. Mem. 12), the Courey Declaration belies that characterization. The training includes

   “the Office’s legal advice on the scope and nature of the authorities of, and law applicable to, CBP

   Officers within the context of the Fourth Amendment.” See Courey Decl. at ¶ 8. The trainings

   contain “attorney-generated legal analysis and advice, including conclusions, opinions, and legal

   theories prepared in anticipation of criminal and civil litigation involving CBP law enforcement

   personnel.” Id. at ¶ 10. This brings them far outside the realm of general advice contained within

   a manual and within the sphere of information the court found fell within the attorney-client

   privilege in In re Cnty. of Erie, 473 F.3d 413 (2d Cir. 2007).

          Plaintiffs fail to distinguish the documents at issue in Erie from the documents at issue in

   the present case. Like the subject documents in Erie, the training materials here “memorialize and

   consolidate legal advice pertaining to situationally specific and often recurring issues and fact

   patterns, which are communicated to the attorney-instructors from” CBP. Courey Decl. at ¶ 12.

          Plaintiffs similarly fail in their effort to distinguish Families for Freedom v. United States

   Customs & Border Prot., 797 F. Supp. 2d 375 (S.D.N.Y. 2011), where the court found that certain




          3
             The Enforcement Law Course is publicly available online and is not being withheld in
   this case. See https://www.documentcloud.org/documents/5673530-CBP-Enforcement-Law-
   Course.html


                                                    7
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 9 of 10 PageID #: 1869



   CBP training documents fell “squarely within the attorney-client privilege” and were properly

   withheld because the documents were “created by agency attorneys for the purpose of imparting

   legal advice to employees of the agency, and consist of legal analysis and guidance.” Families for

   Freedom, 797 F. Supp. 2d at 396. Plaintiffs attempt to distinguish Families for Freedom by

   arguing that the document type – specifically two training memoranda – are different from the

   documents at issue in this case. However, while the documents differ in format, Defendants rely

   on Families for Freedom because the court’s reasoning in that case is applicable here. The court’s

   finding that documents created by counsel for the purpose of imparting legal advice to employees

   of an agency, including legal analysis and guidance, are subject to the attorney-client privilege –

   applies with the same force to the documents being withheld in this case. Here, the Courey

   Declaration establishes that the training materials at issue were created by agency attorneys, impart

   specific legal advice to agency employees, and contain legal guidance. See Courey Decl. at ¶¶ 11,

   12. Specifically, the relevant training materials “interweave facts and legal analysis taken from .

   . . case-specific analysis and issue-specific legal advice.” Id., at ¶ 10. The training itself

   incorporates counsel’s opinions, interpretations, and advice. Accordingly, the training materials

   at issue here, like those in Families for Freedom, are covered by the attorney-client privilege.

          B. CBP’s Fourth Amendment Training Materials are Protected by the Work
             Product Privilege

          CBP’s Fourth Amendment training materials are also protected by the work product

   privilege. As Plaintiffs acknowledge, a document is covered by the work product privilege if it is

   prepared in anticipation of litigation. Pl. Mem. 13. See United States v. Adlman, 68 F.3d 1194,

   1202 (2d Cir. 1995) (the Second Circuit construes Rule 26(b)(3) broadly). Plaintiffs argue that the

   training materials at issue would have been prepared in similar form irrespective of litigation

   because the purpose of the training was to ensure that CBP officers’ actions are lawful. Pl. Mem.

                                                    8
Case 1:17-cv-05967-NGG-VMS Document 113 Filed 04/01/19 Page 10 of 10 PageID #: 1870



   14 (citing the Courey Declaration at ¶ 11). However, ensuring legal action by employees is only

   one function of the trainings. Plaintiffs ignore other core purposes of the trainings at issue, as

   detailed in the Courey Declaration. Specifically, the training materials include legal guidance

   designed to help the client “survive challenges during subsequent litigation that may occur against

   CBP and/or its employees.” Id., at ¶ 12. Thus, the training materials at issue are drafted with

   litigation in mind and are specifically updated and modified depending on pending litigation. Id.,

   at ¶ 10. Thus, the training materials include specific information related to litigation and are

   administered in part because of litigation. Accordingly, the training materials are covered by the

   work product privilege.

                                           CONCLUSION

          For all the foregoing reasons, as well as the reasons in Defendants’ opening brief and in

   the Courey Declaration, Defendants respectfully request that this Court find that CBP’s Fourth

   Amendment training materials are protected by the attorney-client and/or work product privileges,

   together and with such other and further relief as the Court deems just and proper.

   Dated: Brooklyn, New York
          April 1, 2019
                                                        RICHARD P. DONOGHUE
                                                        United States Attorney
                                                        Eastern District of New York

                                                By:             /s/
                                                        Dara A. Olds
                                                        Matthew J. Modafferi
                                                        Assistant U.S. Attorneys
                                                        (718) 254-6148 / (718) 254-6229
                                                        dara.olds@usdoj.gov
                                                        matthew.modafferi@usdoj.gov




                                                   9
